Per Curiam.

In this action in habeas corpus, petitioner is attacking only his convictions under the November 1960 indictment. It is his contention that he has been denied due process because of a lack of an adequate appellate review.
However, relief by habeas corpus cannot be given, since *40petitioner is still subject to detention under the sentences on the convictions under the 1961 indictment. To entitle one to relief by habeas corpus, the result of such action must effectuate a release from present confinement. Page v. Green, Supt., 174 Ohio St., 178; Neal v. Maxwell, Warden, 176 Ohio St., 206; and Lowther v. Maxwell, Warden, 175 Ohio St., 39.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.